                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HA LONG,
                        Plaintiff,                           CIVIL ACTION NO. 17-4865
             v.
 SPALDING AUTOMOTIVE INC.,
                        Defendant.

                                             ORDER


       AND NOW, this 29th day of November 2018, upon consideration of Defendant’s Motion

to Dismiss [Doc. No. 6] and the opposition thereto, and for the reasons stated in the

accompanying memorandum opinion, it is hereby ORDERED that the Motion is GRANTED in

part and DENIED in part. The Motion to Dismiss is DENIED as to Count III. The Motion to

Dismiss is GRANTED as to Counts I, II, IV, V, VI, and VII, which are DISMISSED without

prejudice. It is further ORDERED that Plaintiff may file an amended complaint no later than

December 21, 2018. If Plaintiff does not file an amended complaint, then Defendant shall file

its answer to Count III no later than January 8, 2019.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe

                                                     ________________________
                                                     CYNTHIA M. RUFE, J.
